Case 20-12122-amc          Doc 21   Filed 07/02/20 Entered 07/02/20 08:30:16                Desc Main
                                    Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                :
                                                      :
         Curtiss N Ayers                              :
                                                      :
                                                      :       Case No.: 20-12122AMC
                                                      :
Debtor(s)                                             :       Chapter 13


                 PRE-CONFIRMATION CERTIFICATION
   OF COMPLIANCE WITH POST-PETITION OBLIGATIONS IN ACCORDANCE
          WITH 11 U.S.C. SECTIONS 1325(a)(6), 1325(a)(8) AND (a)(9)


         I, BRAD J. SADEK, upon my oath according to law, hereby certify as follows in
connection with the confirmation hearing scheduled for October 27, 2020, in the above-
referenced case:


         1.        The above-named debtor(s) will be able to make all payments under the plan
                   and to comply with the plan.
         2.        The above-named debtor(s) has/have paid all post petition amounts that are
                   required to be paid under any and all Domestic Support Obligations
         3.        The above-named debtor(s) has/have filed all applicable Federal, State, and
                   local tax returns, as required by 11 U.S.C. Section 1308.
         4.        If the confirmation hearing date stated above is adjourned for any reason, and
                   the information herein changes, an updated Certification will be provided to the
                   standing trustee prior to any subsequent Confirmation hearing date.
         5.        If this Certification is being signed by counsel of debtor(s), counsel certifies
                   that debtor(s) was/were duly questioned about the statements in this
                   Certification and supplied answers consistent with this Certification.




DATED: July 2, 2020                            BY:     /s/ Brad J. Sadek
